      Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 1 of 9



                    United States District Court
                     District of Massachusetts

                                    )
CHAD TEIXEIRA, For Himself and      )
for Others Similarly Situated,      )
                                    )
          Plaintiff,                )
                                    )     Civil Action No.
          v.                        )     18-11589-NMG
                                    )
QUALITY BEVERAGE LIMITED            )
PARTNERSHIP,                        )
                                    )
          Defendant.                )
                                    )


                           MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Chad Teixeira (“Teixeira” or “plaintiff”) brings

this putative class action, on behalf of himself and at least 16

other similarly situated employees, against his employer,

Quality Beverage Limited Partnership (“Quality Beverage” or

“defendant”).    Teixeira alleges that Quality Beverage improperly

diverted funds to pay health insurance premiums in excess of the

rate provided under a collective bargaining agreement (“the

CBA”) and thus owes those employees unpaid wages pursuant to

M.G.L. c. 149, §§ 148 and 150.       Pending before this Court is

defendant’s motion to dismiss on the grounds that the state law

claim is preempted by Section 301 of the Labor Management

Relations Act (“the LMRA”), 29 U.S.C. § 185.



                                  -1-
        Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 2 of 9



I.   Background

     A.      The CBA

     Teixeira is a Massachusetts resident who was employed by

Quality Beverage from at least September, 2014, through May,

2017.     Quality Beverage is an independently-owned beer

wholesaler with offices in Taunton and Auburn, Massachusetts,

and distributes beer and other products to retailers throughout

eastern Massachusetts.

     In May, 2012, defendant entered into a CBA with the

International Brotherhood of Teamsters Local 170 Teamsters,

Chauffeurs, Warehousemen and Helpers Corporation (“the Union”)

which was the authorized bargaining unit for plaintiff and all

similarly situated employees.        Teixeira served as the Union

steward.     The CBA covered the period from May, 2012, through

May, 2017.     Under Article 13 of the CBA, defendant was required

to provide its employees life insurance, medical coverage and a

disability plan.       The CBA also effectively provided for

reimbursement to the employees of the cost of their health

insurance plans.       Employees enrolled after May, 2007, were

required to contribute no more than 20% of the total cost of

their health plans and employees hired after May, 2012, were

required to contribute no more than 25% of the total cost.              The

CBA directs that arbitration is the sole method for settling

complaints with respect to alleged violations of the agreement

                                     -2-
     Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 3 of 9



and that the award of the arbitrator is “final and binding on

the parties”.

    In 2014, Quality Beverage began offering two separate

health insurance plans, a basic plan and a premium plan.             All

Union employees were automatically enrolled in the basic plan

but could choose to enroll in the premium plan.        Those who

remained enrolled in the basic plan were not required to pay

more than the 20% or 25% contribution limits.        Those who

enrolled in the premium plan, however, paid an amount greater

than 20% or 25% of the total cost of that plan (up to as much as

32%) and defendant did not notify those employees that their

premium contributions exceeded the limits allowed under the CBA.

As of May, 2017, 17 employees, including Teixeira, had switched

to the premium plan and thus were contributing an amount in

excess of that provided by the CBA.

    In April, 2017, while negotiating a new CBA for 2017-2022,

the Union’s business agent discovered that Quality Beverage had

been overcharging some of its employees for their monthly health

insurance premiums since the fall of 2014.        Shortly thereafter,

Teixeira filed a grievance with Quality Beverage alleging that

he and other similarly situated employees had been overcharged

for their health insurance in violation of the CBA.         It was

estimated that the subject employees had contributed nearly

$90,000 in overpayments from 2014 through 2017.

                                  -3-
     Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 4 of 9



    B.    The Grievance and Arbitration

    The grievance was arbitrated in November, 2017, and in

February, 2018, the Arbitrator rendered her decision and award.

She determined that Quality Beverage had violated the CBA,

beginning in the fall of 2014, by charging more than the premium

limit and by failing to notify the Union or the employees of the

excess premium under the plan.      The Arbitrator concluded,

however, that the financial remedy for that violation was

limited to damages incurred after eight days before the date of

the filing of the grievance under the so-called “continuing

violation doctrine”.    Teixeira and other similarly situated

employees were thus limited to recovering backpay for the period

from mid-April, 2017, until the end of the CBA then in effect.

    C.    Procedural History

    In March, 2018, plaintiff filed a complaint with the Fair

Labor Division of the Massachusetts Attorney General, seeking

permission to file a civil lawsuit against Quality Beverage.

The Attorney General granted that request.        In April, 2018,

plaintiff filed a complaint in the Bristol County Superior Court

pursuant to M.G.L. c. 149, §§ 148 and 150, seeking backpay

covering the entire period from 2014 through May, 2017, in

contravention of the Arbitrator’s award.

    In July, 2018, Quality Beverage removed the case to this

Court on the basis of federal subject matter jurisdiction under

                                  -4-
      Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 5 of 9



the LMRA.    In August, 2018, defendant filed a motion to dismiss

on the grounds that 1) the state law claim was preempted by

Section 301 of the LMRA, 2) the complaint was untimely and 3)

plaintiff lacked standing.

II.   Motion to Dismiss

      A.    Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

F.3d 1127 (1st Cir. 2000).      Furthermore, the Court must accept

all factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000).          Although a

court must accept as true all of the factual allegations

contained in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).




                                   -5-
     Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 6 of 9



    B.      Section 301 of the LMRA

    A state law claim involving a CBA is properly removable to

federal court on the basis of the doctrine of complete

preemption so long as there is a colorable argument that Section

301 of the LMRA preempts that claim. Lawless v. Steward Health

Care Sys., LLC, 894 F.3d 9, 18 (1st Cir. 2018).        Section 301

preempts a state law claim if that claim requires the court to

interpret a CBA. Id.; see also 29 U.S.C. § 185(a).         Where the

state law claim establishes rights and obligations independent

of a labor contract, however, such that resolution of the claim

requires “only consultation with . . . [but not] actual

interpretation of the CBA”, that claim is not preempted by

Section 301. Id. (internal quotation marks omitted) (quoting

Adames v. Exec. Airlines, Inc., 258 F.3d 7, 12 (1st Cir. 2001)).

    If Section 301 preempts a state law claim, “that claim must

either be treated as a § 301 claim or dismissed”. Allis-Chalmers

Corp. v. Lueck, 471 U.S. 202, 220 (1985) (internal citation

omitted).   When the CBA calls for final and binding arbitration,

the arbitrator’s decision is ordinarily final and courts

generally do not allow employees to challenge that decision

under Section 301 unless there are “circumstances that have

impugned the integrity of the arbitration process”, such as

fraud or an inadequate grievance procedure. Ramirez-Lebron v.



                                  -6-
     Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 7 of 9



Int’l Shipping Agency, Inc., 593 F.3d 124, 131 (1st Cir. 2010)

(emphasis omitted).

    C.    Application

    In the first instance, Teixeira’s state law claim was

properly removed.    That wage claim is premised upon a provision

in the applicable CBA whereby health insurance premiums of

Quality Beverage employees were reimbursed in whole or in part.

There was a colorable argument at the time of removal that the

state law claim required the construction of the CBA to

determine the amount of wages owed to those employees.

    Finding that the matter was properly removed, the Court

concludes that Teixeira’s state law claim for unpaid wages is

preempted by Section 301 of the LMRA.       Teixeira does not contend

that the Massachusetts Wage Law establishes an independent right

of employees to be exempted from paying health insurance

premiums above a certain limit.      Rather, he alleges that he and

other employees are owed back wages as a result of a violation

of the CBA that sets a limit on the employees’ health insurance

contributions.   Plaintiff’s state law claim is thus dependent

upon an interpretation of contractual rights under the CBA.          The

conclusion that Teixeira’s state law claim is not independent of

the labor contract is further supported by the Arbitrator’s

finding that Quality Beverage violated the CBA when it charged



                                  -7-
     Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 8 of 9



its employees more than the premium limits.        That finding was

necessarily based upon an interpretation of the CBA.

    Because the Court finds that Section 301 preempts

Teixeira’s state law claim under M.G.L. c. 149, §§ 148 and 150,

it must treat that claim in accordance with the LMRA.         The CBA

contains a provision establishing that a decision of the

arbitrator is final and binding and Teixeira does not claim that

the integrity of the arbitration process was impugned by fraud

or some other fundamental unfairness.       Plaintiff’s claim is

therefore precluded by the Arbitrator’s final and binding

decision on February, 24, 2018, and as a result that claim will

be dismissed. See Ramirez-Lebron, 593 F.3d at 131 (citing 29

U.S.C. § 173(d) as evidence of the “congressional recognition

that [f]inal adjustment by a method agreed upon by the parties

is declared to be the desirable method for settlement of

grievance disputes arising over the application or

interpretation of an existing [CBA].” (alterations in original)

(internal quotation marks omitted)).




                                  -8-
     Case 1:18-cv-11589-NMG Document 14 Filed 01/03/19 Page 9 of 9



                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

(Docket No. 6) is ALLOWED.




So ordered.




                                    _/s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                     United States District Judge

Dated January 3, 2019




                                  -9-
